Case 3:14-cr-30173-NJR Document 298 Filed 08/12/20 Page 1 of 10 Page ID #1518


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

             Plaintiff,

 v.                                             Case No. 3:14–cr-30173-NJR-3

 TIMOTHY EDWARDS,

             Defendant.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion for Reconsideration (Doc. 284) and a Motion

for Compassionate Release (Doc. 292), as well as various other motions, filed by

Defendant Timothy Edwards. For the reasons set forth below, the motions are denied.

I.     Motion for Reconsideration of Denials Under the First Step Act

       A motion for reconsideration may be appropriate where the court has

misunderstood a party, made a decision outside of the issues presented by the parties,

made an error of apprehension, where a significant change in the law has occurred, or

where significant new facts have been discovered. Broaddus v. Shields, 665 F.3d 846, 860

(7th Cir. 2011) (citing Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191

(7th Cir. 1990)).

       Edwards first argues—like he did in his Motion for Clarification—that this Court

mistakenly used incorrect dates of events when it denied his motions for application of

the First Step Act (Doc. 284, p. 1). The problem is that Edwards confuses his three motions

for resentencing under the Act.


                                        Page 1 of 10
Case 3:14-cr-30173-NJR Document 298 Filed 08/12/20 Page 2 of 10 Page ID #1519


        The first motion, filed on April 26, 2019, was denied on May 1, 2019, for lack of

jurisdiction because the Seventh Circuit did not rule on a pending appeal until May 2,

2019. See United States v. Edwards, 2019 WL 5555559, at *2 (S.D. Ill. Oct. 28, 2019) (noting

that “[t]he Court denied Edwards’s initial First Step Act motion for lack of jurisdiction on

May 1, 2019, while his appeal was still pending”). The second motion, filed on May 13,

2019, was denied on May 14, 2019, for lack of jurisdiction because the Seventh Circuit had

yet to rule on another pending appeal (Docs. 266 and 267). 1

        It was not until Edwards’s third motion, filed on August 2, 2019, for resentencing

under the Act that this Court had jurisdiction (Doc. 273). Under § 404 of the Act, this

Court may only impose a reduced sentence for certain crack cocaine federal offenses

committed before August 3, 2010. First Step Act of 2018, Pub. L. No. 115-319, § 404(a), (b),

132 Stat. 5194 (2018). To assist Edwards, this Court ordered the Federal Public Defender

to enter its appearance on behalf of Edwards and supplement Edwards’s pro se motion or

file a motion to withdraw if it determined Edwards is not entitled to relief (Doc. 275). The

Federal Public Defender withdrew after talking with Edwards and analyzing whether

the Act applied (Docs. 276 and 282). Contrary to Edwards’s argument, this Court does

not find the Federal Public Defender ineffective and, in fact, agrees there is no basis for a

motion for reduced sentence under § 404 of the Act because Edwards was not sentenced

for a crack cocaine conviction.

        As for Edwards’s motion to reconsider regarding the alleged violation under the



1Inthe appeal filed on May 6, 2019, Edwards was challenging the Court’s denial of his Motion for Release
from Custody Pending Appeal (Doc. 254) and the denial of the April 26 request for resentencing under the
Act for lack of jurisdiction (Doc. 255).


                                            Page 2 of 10
Case 3:14-cr-30173-NJR Document 298 Filed 08/12/20 Page 3 of 10 Page ID #1520


Act for moving him to a location more than 500 miles away from his release residence,

this Court must deny this motion. The Act specifically states that, “[n]otwithstanding any

other provision of law, a designation of a place of imprisonment under this subsection is

not reviewable by any court.” 18 U.S.C. § 3621(b). The Court therefore does not have

authority to compel the Bureau of Prisons (“BOP”) to make any placement decisions

under the Act. See United States v. Tovar-Zamorano, 2019 WL 2005918 at *2 (D. Kan. May 7,

2019) (stating the First Step Act “does not divest the BOP of its statutory discretion to

determine the location of an inmate’s imprisonment”); Porche v. Salazar, 2019 WL 1373683

at *1 (D. Or. Mar. 5, 2019) (same).

       With regard to Edwards’s argument that he should be on Federal Location

Monitoring, this Court disagrees. Edwards received 84 months’ imprisonment (10

percent of which is 8.4 months), thus he is only eligible for six months of home

confinement under the statute. Given that his current release date is May 16, 2022,

Edwards is ineligible for pre-release custody or home confinement at this time. 18 U.S.C.

§ 3624 (authorizing “a prisoner in home confinement for the shorter of 10 percent of the

term of imprisonment of that prisoner or 6 months”).

       Edwards also is seeking compassionate release under 18 U.S.C. § 3582 (Doc. 292).

This Court denied Edwards’s motion on October 28, 2019, because there was no evidence

that Edwards exhausted his administrative remedies. Edwards now argues that he

exhausted administrative remedies because 30 days have lapsed from the receipt of his

request for compassionate release. See 18 U.S.C. § 3582(c)(1)(A). To support his argument,

Edwards noted that he submitted his request on April 9, 2020, and “[t]his provides the



                                      Page 3 of 10
Case 3:14-cr-30173-NJR Document 298 Filed 08/12/20 Page 4 of 10 Page ID #1521


basis for this Court to consider this motion as of 5/9/20.” (Id. at p. 3).

        But the record, as pointed out by the Government, shows that his request on April

9, 2020, was for home confinement—not compassionate release (Doc. 290, pp. 5-8;

Doc. 292, pp. 50-51; Doc. 294). See United States v. Gregory, 2020 WL 3036001, at *1 (N.D.

Ill. June 5, 2020) (noting “there is a difference between a request for home confinement,

which only alters the location of confinement, and one for compassionate release, which

reduces a defendant’s sentence”); see also United States v. Patterson, 2020 WL 4195880, at

*3 (E.D. Ky. July 21, 2020) (holding that an inmate did not exhaust his administrative

remedies before filing a motion pursuant to 18 U.S.C § 3582 when the inmate’s requests

have consisted only of questions about home confinement pursuant to the CARES Act,

not compassionate release under § 3582).

        To combat this problem, Edwards relies on a document titled, “Receipt –

Administrative Remedy” which allegedly shows the April 9, 2020 request was a

“Reduction-in-Sentence Request” (Doc. 296, p. 4). This Court disagrees and Edwards’s

request for compassionate release is denied. While the “Receipt – Administrative

Remedy” shows that the April 9, 2020 request was a request for a sentence reduction, a

review of the record confirms that the request was for home confinement. 2

        In Edwards’s other grievances, Edwards failed to exhaust his administrative

remedies. Under Section 3582(c)(1)(A), the first step in exhausting administrative

remedies for any inmate is to submit a compassionate release request to the warden. See


2The April 9, 2020 request (Doc. 290, pp. 5-6), the April 16, 2020 denial by the warden (Id. at p. 7), the April
23, 2020 appeal of the warden’s denial (Id. at p. 8), the May 13, 2020 response of the Regional Director
(Doc. 292, p. 51), and the June 5, 2020 appeal of the Regional Director’s denial (Id. at p. 50) all confirm that
Edwards requested home confinement, not compassionate release.


                                                Page 4 of 10
Case 3:14-cr-30173-NJR Document 298 Filed 08/12/20 Page 5 of 10 Page ID #1522


also 28 C.F.R. § 571.61(a) (“A request for a motion under [Section] 3582(c)(1)(A) shall be

submitted to the Warden.”); 28 C.F.R. §§ 571.60–.64 (“Compassionate Release Procedures

for the Implementation of 18 U.S.C. §§ 3582(c)(1)(A) and 4205(g)”). There are two ways

in which an inmate may satisfy the second step in exhausting administrative remedies.

One way to satisfy the second step is if 30 days have “lapse[d]” since the inmate

submitted his request to the warden and the BOP has failed to respond, then the inmate

may then file a motion in federal court and the court “may reduce the term of

imprisonment.” 18 U.S.C. § 3582(c)(1)(A). The other way to satisfy the second step is if

the warden denies the request within the 30-day period, the inmate must “fully exhaust[

] all administrative rights to appeal.” 18 U.S.C. § 3582(c)(1)(A); see, e.g., United States v.

Miller, 2020 WL 113349, at *2 (D. Idaho Jan. 8, 2020) (acknowledging that “[i]t seems odd

that Congress would allow a defendant to short-circuit the [BOP]’s administrative

procedures simply by waiting 30 days after filing his request, despite the warden timely

acting on that request”).

       If the warden denies the request within the 30-day period, the inmate must

“appeal the denial through the Administrative Remedy Procedure (28 CFR part 542,

subpart B).” 28 C.F.R. § 571.63(a). To appeal the denial, an inmate must submit a BP-10

form to the Regional Director within 20 calendar days of the warden’s response. 28 C.F.R.

§ 542.15. The Regional Director then must respond within 30 calendar days. 28 C.F.R.

§ 542.18. If the inmate is dissatisfied with the Regional Director’s response, the inmate

may appeal to the BOP General Counsel on a BP-11 form within 30 calendar days of the

Regional Director’s response. 28 C.F.R. § 542.15. The appeal to the BOP General Counsel



                                        Page 5 of 10
Case 3:14-cr-30173-NJR Document 298 Filed 08/12/20 Page 6 of 10 Page ID #1523


is the final step in the administrative review process, and remedies are deemed exhausted

when the inmate receives a response from the BOP General Counsel or upon the

expiration of the General Counsel’s response time of 40 calendar days. 28 C.F.R. § 542.15;

28 C.F.R. § 542.18 (noting that “[i]f the inmate does not receive a response within the time

allotted for reply, including extension, the inmate may consider the absence of a response

to be a denial at that level”).

        In Edwards’s motion to reconsider, he notes that around September 16, 2019, he

submitted a BP-8 form to his counselor and the BP-8 form has gone with no reply

(Doc. 284, p. 3). This does not satisfy the first step in the exhaustion process because an

inmate must submit a compassionate release request to the warden, not a counselor.

28 C.F.R. § 571.61(a) (“A request for a motion under [Section] 3582(c)(1)(A) shall be

submitted to the Warden.”).

        Additionally, on May 27, 2020, Edwards submitted a form BP-9 for case number

1022301-F1, requesting compassionate release (Doc. 292, p. 46). 3 On June 2, 2020, this

request was denied by the warden (Id. at p. 49). The record does not indicate whether

Edwards timely filed a BP-10 form, whether the Regional Director responded, 4 nor does

it contain a BP-11 form (BP-231) to the General Counsel. Accordingly, Edwards failed to

exhaust his administrative remedies for compassionate release and the Court denies

Edwards’s motion. For this reason, the Court also denies Edwards’s Motion for

Appointment of Counsel with regard to his compassionate release motion (Doc. 295).


3 Edwards submitted another form BP-9 on May 27, 2020, this was for case number 1022304-F1 (Id. at p. 48).
This was another request for home confinement.
4 Even if the Regional Director never responded to Edwards’s BP-10, Edwards would still have to treat the

lack of a response as a denial and submit an appeal on the BP-11 form to the General Counsel.


                                             Page 6 of 10
Case 3:14-cr-30173-NJR Document 298 Filed 08/12/20 Page 7 of 10 Page ID #1524


II.    Brady Violation-Vindictive Prosecution and Denials of Discovery

       This Court denies Edwards’s motion for reconsideration regarding the allegations

of a Brady Violation or Vindictive Prosecution. Edwards’s plea could have been “set aside

only on direct appeal or collateral attack.” United States v. Vinyard, 539 F.3d 589, 594 (7th

Cir. 2008). Edwards attempted a direct appeal, but the Seventh Circuit dismissed it

because it was untimely. See Order of Dismissal, United States v. Edwards, No. 17-2436 (7th

Cir. July 16, 2018), ECF no. 33. Edwards attempted a collateral attack on his sentence

under 28 U.S.C. § 2255, but this Court denied Edwards’s § 2255 motion and did not issue

a certificate of appealability because Edwards’s motion was time-barred. Edwards v.

United States, 2020 WL 1975077 (S.D. Ill. Apr. 24, 2020). The Seventh Circuit also denied

Edwards’s Application for Modification of Detention Order. See Order of Denial, United

States v. Edwards, No. 20-1771 (7th Cir. May 21, 2020).

       Similarly, this Court denied Edwards’s motions for discovery because his motions

were at best a collateral attack on his sentence under 28 U.S.C. § 2255, and Edwards

already had a § 2255 motion pending under that statute with the Court (Doc. 283).

       “[A]ny post-judgment motion in a criminal proceeding that fits the description of

a motion to vacate, set aside, or correct a sentence set forth in the first paragraph of section

2255 should be treated as a section 2255 motion.” United States v. Carraway, 478 F.3d 845,

848 (7th Cir. 2007). “Only one such motion is permitted; successive motions must be

authorized in advance by the court of appeals.” United States v. Arojojoye, 806 F. App’x

475, 478 (7th Cir. 2020) (citing 28 U.S.C. §§ 2244, 2255(h)). Indeed, Edwards admits that

his “request for discovery pertains to his [then] pending § 2255 motion as shown in the



                                         Page 7 of 10
Case 3:14-cr-30173-NJR Document 298 Filed 08/12/20 Page 8 of 10 Page ID #1525


header of motion.” (Doc. 284, p. 6). Because the Seventh Circuit did not authorize its

filing, this Court lacks jurisdiction and Edwards’s motions for discovery and Brady

Violation-Vindictive Prosecution are denied.

III.   Miscellaneous Motions

        Edwards’s motion for preliminary injunction requesting immediate release on

bond pending appeal (Doc. 286) and motion to expedite consideration (Doc. 290) are also

denied because he brings the same arguments that are either addressed in this order 5 or

additional collateral attacks on his sentence. 6

        Further, the Court denies Edwards’s motion for preliminary injunction for

immediate release on bond pending appeal (Doc. 286) as moot. Edwards already moved

for his release on bond pending a resolution of appeal Nos. 18-3254 & 18-3548

(consolidated) and the Seventh Circuit resolved the underlying appeals on the merits.

United States v. Edwards, 769 F. App’x 389, 390 (7th Cir. 2019). In fact, the Seventh Circuit

previously dismissed Edwards’s appeal on his motion to be released on bond pending

appeal explaining it was “no longer possible for the court to set bond for the appellant

pending appeal.” See Order of Dismissal, United States v. Edwards, No. 19-1878 (7th Cir.

May 17, 2019).

        Within his motion for preliminary injunction, Edwards also alleges violations of

Local Rules 83.3 and 83.6 and attaches “Exhibit B” (Doc. 286, pp. 6, 9). After reviewing


5 This order already addresses Edwards’s arguments regarding vindictive prosecution and § 3582. Also,

Edwards’s motion for preliminary injunction sought to invoke Rule 11, but the Seventh Circuit held that
Edwards already “invoked Rule 11 and done so more than a year after sentencing.” Edwards, 769 F. App’x
at 390.
6 Edwards’s motion to expedite consideration cited to “28 U.S.C. §2255, Rule 32(d),” but Edwards already

attempted a collateral attack on his sentence under 28 U.S.C. § 2255.


                                            Page 8 of 10
Case 3:14-cr-30173-NJR Document 298 Filed 08/12/20 Page 9 of 10 Page ID #1526


Exhibit B, this Court reads Edwards’s filing as an allegation against Edwards’s counsel

in violation of Rule 1.6 of the Illinois Rules of Professional Conduct. This Court lacks

jurisdiction over what it has construed to be an alleged violation of Rule 1.6 by Edwards’s

counsel. See Edward T. Joyce & Assocs., P.C. v. Professionals Direct Ins. Co., 816 F.3d 928, 933

(7th Cir. 2016) (acknowledging that “the power to issue sanctions for violation of the

Rules of Professional Conduct belongs exclusively to the Illinois Supreme Court and to

any inferior courts acting with its blessing”); but see Thomas Planera & Assocs., Ltd. v. CLR

Auto Transp. Corp., 2018 WL 4937064, at *5 (N.D. Ill. Oct. 11, 2018) (noting that “[a]lthough

the Preamble [to] [the] [Rules] strongly implies that the Rules may only be enforced in

attorney disciplinary proceedings, courts in Illinois have routinely allowed parties to

contest the enforceability of attorney fee agreements that violate the Rules, on the theory

that the Rules express Illinois public policy and have ‘the force and effect of law’”). 7

        To the extent Edwards asks the Court to order other relief regarding the

computation of his sentence or under the First Step Act, including additional sentence

credit, the BOP will determine how to implement those portions of the Act. If Edwards

disputes that determination, he may then file a motion after exhausting his administrative

remedies.

        Edwards is WARNED that he may be subject to sanctions for further frivolous or

duplicative filings in this District, consistent with Alexander v. United States, 121 F.3d 312,



7 The record does not indicate that Edwards filed a complaint with the Illinois Attorney Registration and

Disciplinary Commission. Even if he did, “[c]ase law clearly demonstrates that lower federal courts do not
have jurisdiction to review attacks on state attorney disciplinary proceedings.” Cueto v. Attorney Registration
& Disciplinary Comm'n of Supreme Court of Illinois, 2005 WL 1669574, at *2 (S.D. Ill. July 18, 2005).



                                               Page 9 of 10
Case 3:14-cr-30173-NJR Document 298 Filed 08/12/20 Page 10 of 10 Page ID #1527


 315 (7th Cir. 1997). In Alexander, the Seventh Circuit imposed a monetary sanction and

 ordered that future filings by the inmate would be deemed denied on the thirtieth day

 unless the Court ordered to the contrary. Id. at 315-16. The Seventh Circuit relied on the

 principle that courts have “inherent powers to protect themselves from vexatious

 litigation.” Id. at 316 (citing Chambers v. NASCO, Inc., 501 U.S. 32 (1991)). Edwards should

 refrain from future vexatious, frivolous, or duplicative filings, if he wishes to avoid

 these sanctions.

                                        CONCLUSION

        For these reasons, the Motion for Reconsideration (Doc. 284, 289), Motions for

 Compassionate Release (Docs. 292, 297), as well as his various other motions (Docs. 285,

 286, 290, and 295), filed by Edwards are DENIED. Once Edwards has completed the

 BOP’s Administrative Remedy Procedure, he may refile his motion for compassionate

 release along with the appropriate documentation. Edwards is WARNED, however, that

 any future motion for compassionate release must be narrowly tailored to the issue of

 compassionate release and the requirements of 18 U.S.C. § 3582(c)(1).



        IT IS SO ORDERED.
        DATED: August 12, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 10 of 10
